 


109 HR 253 IH: Traffic Stops Along the Border Statistics Study Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 253 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for the collection of data on traffic stops. 
 
 
1.Short titleThis Act may be cited as the Traffic Stops Along the Border Statistics Study Act of 2005. 
2.Attorney General study 
(a)Study 
(1)In generalThe Attorney General shall conduct a nationwide study of stops for traffic violations by law enforcement officers. 
(2)Initial analysisThe Attorney General shall perform an initial analysis of existing data, including complaints alleging, and other information concerning, traffic stops motivated by race and other bias. 
(3)Data collectionAfter completion of the initial analysis under paragraph (2), the Attorney General shall gather the following data on traffic stops from a nationwide sample of jurisdictions, including jurisdictions identified in the initial analysis: 
(A)The traffic infraction alleged to have been committed that led to the stop. 
(B)Identifying characteristics of the driver stopped, including the race, gender, ethnicity, and approximate age of the driver. 
(C)Whether immigration status was questioned, immigration documents were requested, or an inquiry was made to the Immigration and Naturalization Service with regard to any individual in the vehicle and whether any individual in the vehicle was turned over to immigration officials. 
(D)The number of stops conducted within 25 miles of the United States border with Mexico compared with the number of stops conducted within 25 miles of the United States border with Canada. 
(E)The number of individuals in the stopped vehicle. 
(F)Whether a search was instituted as a result of the stop and whether consent was requested for the search. 
(G)Any alleged criminal behavior by the driver that justified the search. 
(H)Any items seized, including contraband or money. 
(I)Whether any warning or citation was issued as a result of the stop. 
(J)Whether an arrest was made as a result of either the stop or the search and the justification for the arrest. 
(K)The duration of the stop. 
(b)ReportingNot later than 120 days after the date of enactment of this Act, the Attorney General shall report the results of its initial analysis to Congress and make such report available to the public, and identify the jurisdictions for which the study is to be conducted. Not later than 2 years after the date of enactment of this Act, the Attorney General shall report the results of the data collected under this Act to Congress, a copy of which shall also be published in the Federal Register. 
3.Grant programIn order to complete the study described in section 2, the Attorney General may provide grants to law enforcement agencies to collect and submit the data described in section 2 to the appropriate agency as designated by the Attorney General. 
4.Limitation on use of dataInformation released pursuant to section 2 shall not reveal the identity of any individual who is stopped or any law enforcement officer involved in a traffic stop. 
5.DefinitionFor purposes of this Act, the term law enforcement agency means an agency of a State or political subdivision of a State, authorized by law or by a Federal, State, or local government agency to engage in or supervise the prevention, detection, or investigation of violations of criminal laws. 
6.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 
 
